Exhibit 10.3

PROMISSORY NOTE A-1

 

 

LOAN TERMS TABLE

  Lender:    KeyBank National Association, a national banking association, its
successors and assigns   Loan No.:    10106319      Lender’s Address:    11501
Outlook, Suite 300, Overland Park, Kansas 66211   Borrower:    individually,
collectively, jointly and severally, as the context may require, each of the
following Delaware limited liability companies      SST II 10231 S Colima RD,
LLC,    SST II 2234 Arrow HWY, LLC,      SST II 4200 Westminster AVE, LLC,   
SST II 1571 W Foothill BLVD, LLC,      SST II 580 E Lambert RD, LLC,    SST II
404 Potrero Grande DR, LLC,      SST II 7611 Talbert AVE, LLC,    SST II 3860
Benatar WAY, LLC,      SST II 43745 Sierra HWY, LLC,    SST II 43707 N. Sierra
Hwy, LLC,      SST II 6667 Van Buren BLVD, LLC,    SST II 2998 Rockville RD,
LLC,      SST II 517 N 8th ST, LLC,    SST II 3937 Santa Rosa AVE, LLC,      SST
II 8920 Federal BLVD, LLC,    SST II 435 Airport BLVD, LLC,      SST II 3757
Norwood DR, LLC,    SST II 240 W Army Trail RD, LLC,      SST II 4747 W Cal Sag
RD, LLC,    SST II 4100 Forestville RD, LLC,      SST II 27203 Groesbeck HWY,
LLC,    SST II 24623 Ryan RD, LLC,      SST II 42557 Van Dyke AVE, LLC,    SST
II 262 E Maple RD, LLC,      SST II 4233 US 130, LLC,    SST II 10919 Evergreen
WAY, LLC,      SST II 9823 W. Hillsborough Ave, LLC,    SST II 8141 HWY 59, LLC,
and      SST II 3101 S. Federal Hwy, LLC      Borrower’s Address:    c/o
Strategic Storage Trust II, Inc., 111 Corporate Drive, Suite 120, Ladera Ranch,
CA 92694, Attention: H. Michael Schwartz   Property:    individually and
collectively, as the context may require, each of the following real properties,
together with certain personal property      10231 S. Colima Rd., Whittier, CA
90603 (Los Angeles County)      2234 Arrow Hwy., La Verne, CA 91750 (Los Angeles
County)      4200 Westminster Avenue, Santa Ana, CA 92703 (Orange County)     
1571 West Foothill Boulevard, Upland, CA 91786 (San Bernardino County)      580
East Lambert Road, La Habra, CA 90631 (Orange County)      404 Potrero Grande
Drive, Monterey Park, CA 91755 (Los Angeles County)      7611 Talbert Avenue,
Huntington Beach, CA 92648 (Orange County)      3860 Benatar Way, Chico, CA
95928 (Butte County)      43745 Sierra Highway, Lancaster, CA 93534 (Los Angeles
County)      43707 N. Sierra Highway, Lancaster, CA 93534 (Los Angeles County  
   6667 Van Buren Blvd., Riverside, CA 92503 (Riverside County)      2998
Rockville Road, Fairfield, CA 94534 (Solano County)      517 North Eighth St.,
Lompoc, CA 93436 (Santa Barbara County)      3937 Santa Rosa Ave, Santa Rosa CA
95407 (Sonoma County)      8920 Federal Blvd., Federal Heights, CO 80221 (Adams
County)      435 Airport Blvd., Aurora, CO 80011 (Arapahoe County)



--------------------------------------------------------------------------------

     3757 Norwood Dr., Littleton, CO 80125 (Douglas County)      240 W. Army
Trail Rd., Bloomingdale, IL 60108 (DuPage County)      4747 W. Calumet Sag Rd.,
Crestwood, IL 60445 (Cook County)      4100 Forestville Road, Forestville, MD
20747 (Prince George’s County)      27203 Groesbeck Hwy., Warren, MI 48089
(Macomb County)      24623 Ryan Road, Warren, MI 48091 (Macomb County)     
42557 Van Dyke Rd., Sterling Heights, MI 48314 (Macomb County)      262 East
Maple Dr., Troy, MI 48083 (Oakland County)      4233 Route 130 South, Edgewater
Park Township, NJ 08010 (Burlington County) aka 4233 Route 130 South, Beverly
City, Edgewater Park Township, NJ 08010      10919 Evergreen Way, Everett, WA
98204 (Snohomish County)      9823 W. Hillsborough Avenue, Tampa, FL 33615
(Hillsborough County)      8141 Highway 59 South, Foley, AL 36535 (Baldwin
County)      3101 South Federal Highway, Boynton Beach FL 33483 (Palm Beach
County)   Closing Date:    July 28, 2016      Original Principal Amount:   
$70,000,000.00      Maturity Date:    August 1, 2026      Interest Rate:   
Three and Eighty-Nine hundredths percent (3.89%)  
Initial Interest Payment Per Diem:    $7,563.89      Interest Only Monthly
Payment:    See Section 2(b)      Interest Only Payment Date:    September 1,
2016 and on the first day of each successive month thereafter until and
including August 1, 2021   Amortizing Monthly Payment:    $329,766.84     
Amortizing Payment Date:    September 1, 2021 and on the first day of each
successive month thereafter until the Maturity Date  
Monthly Debt Service Payment Amount:    See Section 1      Payment Date:   
individually and collectively, as the context may require, any Interest Only
Payment Date and any Amortizing Payment Date   Permitted Par Prepayment Date:   
May 2, 2026      Permitted Release Date:    the third (3rd) anniversary of the
first Payment Date

1. Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter defined) evidenced by this Promissory
Note A-1 (“Note”) at the Interest Rate. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Accrual Period (hereinafter defined) by (b) a daily
rate based on the Interest Rate and a three hundred sixty (360) day year by
(c) the outstanding principal balance of the Loan. Borrower acknowledges that
the calculation method for interest described herein results in a higher
effective interest rate than the numeric Interest Rate and Borrower hereby
agrees to this calculation method. The loan evidenced by this Note will
sometimes hereinafter be called the “Loan.” The above Loan Terms Table
(hereinafter referred to as the “Table”) is a part of the Note and all terms
used in this Note that are defined in the Table shall have the meanings set
forth therein. “Accrual Period” means the period commencing on and including the
first (1st) day of each calendar month during the term of the

 

2



--------------------------------------------------------------------------------

Loan and ending on and including the final calendar date of such calendar month;
however, the initial Accrual Period shall commence on and include the Closing
Date and shall end on and include the final calendar date of the calendar month
in which the Closing Date occurs. The term “Monthly Debt Service Payment Amount”
shall mean, individually and collectively, as the context may require, the
amount of the then applicable Interest Only Monthly Payment or the amount of the
Amortizing Monthly Payment.

2. Principal and Interest Payments. Payments of principal and interest shall be
made as follows:

(a) On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;

(b) On each Payment Date until the Maturity Date, (i) an interest only payment
at the Interest Rate on the Outstanding Principal Balance shall be payable in
arrears on each Interest Only Payment Date (“Interest Only Monthly Payment”),
and (ii) the Amortizing Monthly Payment shall be payable on each Amortizing
Payment Date, each of such payments to be applied: (A) to the payment of
interest computed at the Interest Rate; and (B) the balance applied toward the
reduction of the Outstanding Principal Balance; and

(c) If not sooner paid, the Outstanding Principal Balance, all unpaid interest
thereon, and all other amounts owed to Lender pursuant to this Note or any other
Loan Document (as hereinafter defined) or otherwise in connection with the Loan
or the security for the Loan shall be due and payable on the Maturity Date.

An “Interest Only Payment Date” and an “Amortizing Payment Date” are each
referred to herein as a “Payment Date”.

3. Security for Note. This Note is secured by one or more deeds of trust,
mortgages, or deeds to secure debt (which are herein individually and
collectively called the “Security Instrument”) encumbering the Property. This
Note, the Security Instrument, that certain Loan Agreement between Borrower and
Lender of even date herewith (the “Loan Agreement”) and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including any assignments of leases and rents,
other assignments, security agreements, financing statements, guaranties,
indemnity agreements (including environmental indemnity agreements), letters of
credit, or escrow/holdback or similar agreements or arrangements, together with
all amendments, modifications, substitutions or replacements thereof, are
sometimes herein collectively referred to as the “Loan Documents” or
individually as a “Loan Document.” All amounts that are now or in the future
become due and payable under this Note, the Security Instrument, or any other
Loan Document, including any prepayment consideration and all applicable
expenses, costs, charges, and fees, will be referred to herein as the “Debt.”
The remedies of Lender as provided in this Note, any other Loan Document, or
under applicable law shall be cumulative and concurrent, may be pursued
singularly, successively, or together at the discretion of Lender, and may be
exercised as often as

 

3



--------------------------------------------------------------------------------

the occurrence of an occasion for which Lender is entitled to a remedy under the
Loan Documents or applicable law. The failure to exercise any right or remedy
shall not be construed as a waiver or release of the right or remedy respecting
the same or any subsequent default.

4. Intentionally Omitted.

5. Payments. All amounts payable hereunder shall be payable in lawful money of
the United States of America to Lender at Lender’s Address or such other place
as the holder hereof may designate in writing, which may include at Lender’s
option a requirement that payment be made by (a) wire transfer of immediately
available funds in accordance with wire transfer instructions provided by Lender
or (b) by pre-authorized debit from Borrower’s operating account on each Payment
Date through an automated clearing house electronic funds transfer. Each payment
made hereunder shall be made in immediately available funds and must state the
Borrower’s Loan Number. If any payment of principal or interest on this Note is
due on a day other than a Business Day (as hereinafter defined), such payment
shall be made on the next succeeding Business Day. Any payment on this Note
received after 2:00 o’clock p.m. local time at the place then designated as the
place for receipt of payments hereunder shall be deemed to have been made on the
next succeeding Business Day. All amounts due under this Note shall be payable
without set off, counterclaim, or any other deduction whatsoever. All payments
from Borrower to Lender following the occurrence of an Event of Default shall be
applied in such order and manner as Lender elects in reduction of costs,
expenses, charges, disbursements and fees payable by Borrower hereunder or under
any other Loan Document, in reduction of interest due on the Outstanding
Principal Balance, or in reduction of the Outstanding Principal Balance. Lender
may, without notice to Borrower or any other person, accept one or more partial
payments of any sums due or past due hereunder from time to time while an Event
of Default exists hereunder, after Lender accelerates the indebtedness evidenced
hereby, and/or after Lender commences enforcement of its remedies under any Loan
Document or applicable law, without thereby waiving any Event of Default,
rescinding any acceleration, or waiving, delaying, or forbearing in the pursuit
of any remedies under the Loan Documents. Lender may endorse and deposit any
check or other instrument tendered in connection with such a partial payment
without thereby giving effect to or being bound by any language purporting to
make acceptance of such instrument an accord and satisfaction of the
indebtedness evidenced hereby. As used herein, the term “Business Day” shall
mean a day upon which commercial banks are not authorized or required by law to
close in the city designated from time to time as the place for receipt of
payments hereunder.

6. Late Charge. If any sum payable under this Note or any other Loan Document is
not received by Lender by close of business on the date on which it was due
(excluding the principal amount of the Loan due on the Maturity Date or on any
accelerated principal amount of the Loan in the event of acceleration of the
Loan; provided that the foregoing shall not limit Lender’s right to any
applicable Yield Maintenance Premium), Borrower shall pay to Lender an amount
(the “Late Charge”) equal to the lesser of (a) five percent (5%) of the full
amount of such sum or (b) the maximum amount permitted by applicable law in
order to help defray the expenses incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such Late Charge shall be secured by the Security
Instrument and other Loan Documents. The collection of any Late Charge shall be
in addition to, and shall not constitute a waiver of or limitation of, a default
or Event of Default hereunder or a waiver of or limitation of any other rights
or remedies that Lender may be entitled to under any Loan Document or applicable
law.

 

4



--------------------------------------------------------------------------------

7. Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the maximum rate permitted by
applicable law. Interest shall accrue and be payable at the Default Rate from
the occurrence of an Event of Default until all Events of Default have been
cured, as determined by Lender in its reasonable discretion, or waived in
writing by Lender in its discretion. Such accrued interest shall be added to the
Outstanding Principal Balance, and interest shall accrue thereon at the Default
Rate until fully paid. Such accrued interest shall be secured by the Security
Instrument and other Loan Documents. Borrower agrees that Lender’s right to
collect interest at the Default Rate is given for the purpose of compensating
Lender at reasonable amounts for Lender’s added costs and expenses that occur as
a result of Borrower’s default and that are difficult to predict in amount, such
as increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of interest at the Default Rate shall not be
construed as an agreement or privilege to extend the Maturity Date or to limit
or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on this Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate.

8. Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited as follows: (i) if Lender is acting upon a request of Borrower or in
response to a notice relating to the Property, Borrower, any guarantor or
indemnitor or as a result of failure of any party to perform its obligations
under the Loan Documents, such fees and expenses shall be limited to reasonable
and customary fees and expenses; (ii) otherwise, such fees and expenses shall be
limited to reasonable, out of pocket fees and expenses. Notwithstanding the
foregoing, charges of rating agencies, governmental entities or other third
parties that are outside of the control of Lender shall not be subject to the
reasonableness standard. For the purpose of this Note, “Administration and
Enforcement Expenses” shall mean all fees and expenses incurred at any time or
from time to time by Lender, including legal (whether for the purpose of advice,
negotiation, documentation, defense, enforcement or otherwise), accounting,
financial advisory, auditing, rating agency, appraisal, valuation, title or
title insurance, engineering, environmental, collection agency, or other expert
or consulting or similar services, in connection with: (a) the origination of
the Loan, including the negotiation and preparation of the Loan Documents and
any amendments or modifications of the Loan or the Loan Documents, whether or
not consummated; (b) the administration, servicing or enforcement of the Loan or
the Loan Documents, including any request for interpretation or modification of
the Loan Documents or

 

5



--------------------------------------------------------------------------------

any matter related to the Loan or the servicing thereof (which shall include the
consideration of any requests for consents, waivers, modifications, approvals,
lease reviews or similar matters and any proposed transfer of the Property or
any interest therein), (c) any litigation, contest, dispute, suit, arbitration,
mediation, proceeding or action (whether instituted by or against Lender,
including actions brought by or on behalf of Borrower or Borrower’s bankruptcy
estate or any indemnitor or guarantor of the Loan or any other person) in any
way relating to the Loan or the Loan Documents including in connection with any
bankruptcy, reorganization, insolvency, or receivership proceeding; (d) any
attempt to enforce any rights of Lender against Borrower or any other person
that may be obligated to Lender by virtue of any Loan Document or otherwise
whether or not litigation is commenced in pursuance of such rights; and
(e) protection, enforcement against, or liquidation of the Property or any other
collateral for the Loan, including any attempt to inspect, verify, preserve,
restore, collect, sell, liquidate or otherwise dispose of or realize upon the
Loan, the Property or any other collateral for the Loan. All Administration and
Enforcement Expenses shall be additional Debt hereunder secured by the Property,
and may be funded, if Lender so elects, by Lender paying the same to the
appropriate persons and thus making an advance on Borrower’s behalf.

9. Prepayment.

(a) Voluntary Prepayments.

(i) Except as otherwise expressly provided in this Section 9, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(ii) Provided no Event of Default has occurred and is continuing, on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part) without payment of any yield maintenance or other premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

(b) Mandatory Prepayments. On the next occurring Payment Date following the date
on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent

 

6



--------------------------------------------------------------------------------

(100%) of such Net Proceeds; provided, however, if an Event of Default has
occurred and is continuing, Lender may apply such Net Proceeds to the Debt
(until paid in full) in any order or priority in its discretion. Other than
following an Event of Default, no Yield Maintenance Premium or other premium
shall be due in connection with any prepayment made pursuant to this
Section 9(b).

(c) Prepayments After Default. If payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender following an Event of
Default under any circumstances including a prepayment in connection with
(A) reinstatement of the Security Instrument provided by statute under
foreclosure proceedings or exercise of power of sale, (B) any statutory right of
redemption exercised by Borrower or any other party having a statutory right to
redeem or prevent foreclosure or power of sale, (C) any sale in foreclosure or
under exercise of a power of sale or otherwise (including pursuant to a credit
bid made by Lender in connection with such sale), (D) any other collection
action by Lender, or (E) exercise by any governmental authority of any civil or
criminal forfeiture action with respect to any of the collateral for the Loan,
such tender or recovery shall be (I) made on the next occurring Payment Date
together with the Monthly Debt Service Payment Amount and (II) deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Premium
(hereinafter defined) which can be applied by Lender in such order and priority
as Lender shall determine in its discretion. The Yield Maintenance Premium shall
also become immediately due and owing in the event of any acceleration of the
Loan. The Yield Maintenance Premium shall be secured by all security and
collateral for the Loan and shall, after it becomes due and payable, be treated
as if it were added to the Debt for all purposes including accrual of interest,
judgment on the Note, foreclosure (whether through power of sale, judicial
proceeding, or otherwise) (“Foreclosure Sale”), redemption, and bankruptcy
(including pursuant to Section 506 of the United States Bankruptcy Code or any
successor provision); without limiting the generality of the foregoing, it is
understood and agreed that the Yield Maintenance Premium may be added to
Lender’s bid at any Foreclosure Sale. If a Yield Maintenance Premium is due
hereunder, Lender shall deliver to Borrower a statement setting forth the amount
and determination of the Yield Maintenance Premium, and, provided that Lender
shall have in good faith applied the formula described in the definition of
“Yield Maintenance Premium,” Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of error, which calculation may be made by Lender on any day during the
thirty (30) day period preceding the date of such prepayment. Exchange of the
Note for a different instrument or modification of the terms of the Note,
including classification and treatment of Lender’s claim (other than
non-impairment under Section 1124 of the United States Bankruptcy Code or any
successor provision) pursuant to a plan of reorganization in bankruptcy shall
also be deemed to be a prepayment following an Event of Default hereunder.

(d) Prepayment Prior to Permitted Defeasance Date. Borrower shall have the right
at any time during the period, if any, following the occurrence of the Permitted
Release Date until the Permitted Defeasance Date (hereinafter defined), to
prepay the Debt in whole (but not in part) upon not less than thirty (30) and
not more than ninety

 

7



--------------------------------------------------------------------------------

(90) days prior written notice to Lender specifying the projected date of
prepayment and upon payment of an amount equal to the Yield Maintenance Premium.
Upon the occurrence of the Permitted Defeasance Date, Borrower’s right to prepay
under this Section 9(d) shall terminate. The “Yield Maintenance Premium” shall
be an amount equal to the greater of (A) one percent (1%) of the Outstanding
Principal Balance to be prepaid or satisfied, or accelerated and then due and
owing, and (B) the excess, if any, of (I) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Permitted Par Prepayment Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the bond equivalent yield (in the secondary market) on the United States
Treasury Security that as of the date which is five (5) Business Days prior to
the date that such prepayment shall be applied in accordance with the terms and
provisions of Section 9(a) hereof or, in the case of an acceleration of the
Loan, the date of such acceleration (the “Prepayment Rate Determination Date”)
has a remaining term to maturity closest to, but not exceeding, the remaining
term to the Permitted Par Prepayment Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select (the “Prepayment Rate”) when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (II) the principal amount being
prepaid or the entire Outstanding Principal Balance in the case of an
acceleration of the Loan. Lender shall notify Borrower of the amount and the
basis of determination of the required Yield Maintenance Premium. If any notice
of prepayment is given, the Debt shall be due and payable on the projected date
of prepayment. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by the Yield Maintenance Premium due in connection
therewith. If for any reason Borrower prepays the Loan on a date other than a
Payment Date, Borrower shall pay Lender, in addition to the Debt, interest for
the full Accrual Period during which the prepayment occurs. “Permitted
Defeasance Date” means the date that is two (2) years from the “startup day”
within the meaning of Section 860G(a)(9) of the Code for the REMIC Trust which
holds the portion of the Note last to be securitized.

(e) General.

(i) Borrower acknowledges that: (A) Lender has made the Loan to Borrower in
reliance on, and the Loan has been originated for the purpose of selling the
Loan in the secondary market to investors who will purchase the Loan or direct
or indirect interests therein in reliance on, the actual receipt over time of
the stream of payments of principal and interest agreed to by Borrower herein;
and (B) Lender or any subsequent investor in the Loan will incur substantial
additional costs and expenses in the event of a prepayment of the Loan; and
(C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects

 

8



--------------------------------------------------------------------------------

more favorable to Borrower than they would have been absent Borrower’s agreement
to pay the Yield Maintenance Premium as provided herein. Borrower agrees that
Lender shall not, as a condition to receiving the Yield Maintenance Premium, be
obligated to actually reinvest the amount prepaid in any treasury obligation or
in any other manner whatsoever. Nothing contained herein shall be deemed to be a
waiver by Lender of any right it may have to require specific performance of any
obligation of Borrower hereunder.

(ii) [Intentionally Deleted].

10. Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding any usury
limit prescribed by law that a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligations to be fulfilled shall be
reduced to allow compliance with such limit, and if, from any circumstance
whatsoever, Lender shall ever receive as interest an amount that would exceed
the highest lawful rate, the receipt of such excess shall be deemed a mistake
and shall be canceled automatically or, if theretofore paid, such excess shall
be credited against the principal amount of the indebtedness evidenced hereby to
which the same may lawfully be credited, and any portion of such excess not
capable of being so credited shall be refunded immediately to Borrower.

11. Events of Default; Acceleration of Amount Due. Lender may in its discretion,
without notice to Borrower, declare the entire Debt, including the Outstanding
Principal Balance, all accrued interest, all costs, expenses, charges and fees
payable under any Loan Document, and Yield Maintenance Premium immediately due
and payable, and Lender shall have all remedies available to it at law or equity
for collection of the amounts due, if any of the following, after any applicable
cure period (the “Events of Default”), occurs:

(a) Borrower fails to make full and punctual payment of any Monthly Debt Service
Payment Amount or any other amount payable on a monthly basis under this Note,
the Security Instrument or any other Loan Document within five (5) days of the
date on which such payment was due; or

(b) Borrower fails to make full payment of any portion of the Debt (other than
any payment described in subclause (a) above) when due, whether on the Maturity
Date, upon acceleration or prepayment, or otherwise; or

(c) an “Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) occurs under the Loan Agreement or any other Loan Document that has
continued beyond any applicable cure period therefor.

12. Time of Essence. Time is of the essence with regard to each provision
contained in this Note.

 

9



--------------------------------------------------------------------------------

13. Transfer and Assignment. This Note may be freely transferred and assigned by
Lender. Borrower’s right to transfer its rights and obligations with respect to
the Debt, and to be released from liability under this Note, shall be governed
by the Loan Agreement.

14. Authority of Persons Executing Note. Borrower warrants and represents that
the persons or officers who are executing this Note and the other Loan Documents
on behalf of Borrower have full right, power and authority to do so, and that
this Note and the other Loan Documents constitute valid and binding documents,
enforceable against Borrower in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.

15. Severability. The terms of this Note are severable, and should any provision
be declared by a court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall, at the option of Lender, remain in full force
and effect and shall in no way be impaired.

16. Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

17. Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
(“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE, THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK

 

10



--------------------------------------------------------------------------------

SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS NOTE, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

18. JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

CT Corporation System

111 Eighth Avenue

New York, NY 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

19. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for

 

11



--------------------------------------------------------------------------------

all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of delivery or attempted delivery, or (c) by telecopier (with answer back
acknowledged) and with a second copy to be sent to the intended recipient by an
other means permitted under this Section, addressed as follows (or at such other
address and Person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: (877) 379-1625    Attention: Loan
Servicing with a copy to:    Dan Flanigan    POLSINELLI    900 West 48th Place,
Suite 900    Kansas City, Missouri 64112    Facsimile No.: (816) 753-1536 If to
a Borrower:    c/o Strategic Storage Trust II, Inc.    111 Corporate Drive,
Suite 120    Ladera Ranch, CA 92694    Attention: H. Michael Schwartz   
Facsimile No.: (949) 429-6606 With a copy to:    Mastrogiovanni Mersky & Flynn,
P.C.    2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attn: Charles
Mersky, Esq.    Facsimile: (214) 922-8801

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

20. Avoidance of Debt Payments. To the extent that any payment to Lender and/or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by

 

12



--------------------------------------------------------------------------------

Lender whether or not this Note has been marked “paid” or otherwise cancelled or
satisfied and/or has been delivered to Borrower, and in such event Borrower
shall be immediately obligated to return the original Note to Lender and any
marking of “paid” or other similar marking shall be of no force and effect.

21. Nonrecourse.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
this Note, the Loan Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under this Note, the Loan
Agreement, the Security Instrument and the other Loan Documents, or in the
Property, the Rents (as defined in the Loan Agreement), or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property (as defined in the Loan Agreement), in the Rents (as defined in
the Loan Agreement) and in any other collateral given to Lender, and Lender, by
accepting this Note, the Loan Agreement, the Security Instrument and the other
Loan Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with this Note, the Loan Agreement, the Security
Instrument or the other Loan Documents. The provisions of this Section shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (ii) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of any
assignment of leases contained in the Security Instrument; or (vi) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property.

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, any
guarantor or any indemnitor or any agent, employee or other person with actual
or apparent authority to make statements or representations on behalf of
Borrower, any affiliate of Borrower, any guarantor or any indemnitor in
connection with the Loan (“apparent authority” meaning such authority as the
principal knowingly or negligently permits the agent to assume, or which he
holds the agent out as possessing);

 

13



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Borrower, any guarantor, any
indemnitor, or any affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower, any
guarantor or any indemnitor of (A) any Insurance Proceeds (as defined in the
Loan Agreement) paid by reason of any loss, damage or destruction to the
Property (or any portion thereof), (B) any Awards (as defined in the Loan
Agreement) received in connection with a Condemnation (as defined in the Loan
Agreement) of all or a portion of the Property, (C) any Rents or other Property
income or collateral proceeds, or (D) any Rents paid more than one month in
advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) Borrower fails to permit on-site inspections of any Individual Property, or
fails to appoint a new property manager upon the request of Lender as permitted
under the Loan Agreement, each as required by, and in accordance with, the terms
and provisions of the Loan Agreement or the Security Instrument; or

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement; or

(xi) any failure by Borrower to cooperate with Lender in instituting the cash
management system provided for in the Loan Documents, including, without
limitation, setting up the Clearing Account or the Cash Management Account as
and when required pursuant to the Loan Agreement.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Note, the Loan Agreement or
any of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer (as defined in the Loan Agreement) as required by the Loan Agreement or
the Security Instrument; (B) Borrower fails to obtain Lender’s prior written
consent to any Indebtedness (as defined in the Loan Agreement) or voluntary Lien
(as defined in the Loan Agreement) encumbering the Property (or any portion
thereof); (C) Borrower shall at any time hereafter make an assignment for the
benefit of its creditors; (D) Borrower fails to maintain its status as a Special
Purpose Entity (as defined in the Loan Agreement) or comply with any
representation, warranty or covenant set forth in Section 4.1.30 of the Loan
Agreement; (E) Borrower admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (F) Borrower fails
to make the first full monthly payment of interest on or before the first
Payment Date; (G) Borrower files, consents to, or acquiesces in a petition for
bankruptcy, insolvency, dissolution or liquidation under the Bankruptcy Code or
any other Federal or State bankruptcy or insolvency law, or there is a filing of
an involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower or Guarantor
colludes with, or otherwise assists any party in connection with such filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any party; or (H) the Property or any part
thereof shall at any time hereafter become property of the estate or an asset in
(1) a voluntary bankruptcy, insolvency, receivership, liquidation, winding up,
or other similar type of proceeding, or (2) an involuntary bankruptcy or
insolvency proceeding (other than one filed by Lender) that is not dismissed
within sixty (60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

22. Miscellaneous. Neither this Note nor any of the terms hereof, including the
provisions of this Section, may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Note; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Note; and (c) expressly agree that it
shall be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-written modification of this Note. This
Note may be executed in several counterparts, each of which counterpart shall be
deemed an original instrument and all of which together shall constitute a
single Note. The failure of any party hereto to execute this Note, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. If Borrower consists of more than one person or entity,
then the obligations and liabilities of each person or entity shall be joint and
several and in such case, the term “Borrower” shall mean individually

 

15



--------------------------------------------------------------------------------

and collectively, jointly and severally, each Borrower. As used in this Note,
(i) the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to,” (ii) any pronoun used herein
shall be deemed to cover all genders, and words importing the singular number
shall mean and include the plural number, and vice versa, (iii) all captions to
the Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Note, (iv) no inference in favor of, or against, Lender or Borrower shall be
drawn from the fact that such party has drafted any portion hereof or any other
Loan Document, (v) the words “Lender” and “Borrower” shall include their
respective successors (including, in the case of Borrower, any subsequent owner
or owners of the Property or any part thereof or any interest therein and
Borrower in its capacity as debtor-in-possession after the commencement of any
bankruptcy proceeding), assigns, heirs, personal representatives, executors and
administrators, (vi) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or,” (vii) the words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Note refer to this
Note as a whole and not to any particular provision or section of this Note,
(viii) an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender or cured, as determined by
Lender in its reasonable discretion; and (ix) references to “the Property or any
portion thereof” and words of similar import shall be deemed to refer, as
applicable, to any portion of the Property taken as a whole (including any
Individual Property) and any portion of any Individual Property. Wherever
Lender’s judgment, consent, approval or discretion is required under this Note
or Lender shall have an option, election, or right of determination or any other
power to decide any other matter relating to the terms of this Note, including
any right to determine that something is satisfactory or not (“Decision Power”),
such Decision Power shall be exercised in the sole and absolute discretion of
Lender except as may be otherwise expressly and specifically provided herein.
Such Decision Power and each other power granted to Lender upon this Note or any
other Loan Document may be exercised by Lender or by any authorized agent of
Lender (including any servicer and/or attorney-in-fact), and Borrower hereby
expressly agrees to recognize the exercise of such Decision Power by such
authorized agent. In the event of a conflict between or among the terms,
covenants, conditions or provisions of the Loan Documents, the term(s),
covenant(s), condition(s) and/or provision(s) that Lender may elect to enforce
from time to time so as to enlarge the interest of Lender in its security,
afford Lender the maximum financial benefits or security for the Debt, and/or
provide Lender the maximum assurance of payment of the Debt in full shall
control. Capitalized terms used herein shall, unless otherwise defined herein,
have the meanings set forth in the Loan Agreement. BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND
OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT, AND EACH
OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT
NO INFERENCE IN FAVOR OF, OR AGAINST, LENDER OR BORROWER SHALL BE DRAWN FROM THE
FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION HEREOF, OR THE SECURITY
INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.

23. Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES THE
RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE

 

16



--------------------------------------------------------------------------------

EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE LOAN OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE SECURITY INSTRUMENT, OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER OR LENDER. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE LOAN.

[NO FURTHER TEXT ON THIS PAGE]

 

17



--------------------------------------------------------------------------------

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 

  BORROWER:   SST II 10231 S COLIMA RD, LLC,   a Delaware limited liability
company   By:   Strategic Storage Trust II, Inc.,     a Maryland corporation,  
  its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
2234 ARROW HWY, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4200 WESTMINSTER AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 1571 W FOOTHILL BLVD, LLC,   a Delaware limited liability company   By:
  Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager
    By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 580
E LAMBERT RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 404
POTRERO GRANDE DR, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
7611 TALBERT AVE, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 3860 BENATAR WAY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
43745 SIERRA HWY, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
43707 N. SIERRA HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
6667 VAN BUREN BLVD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 2998 ROCKVILLE RD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 517
N 8TH ST, LLC,   a Delaware limited liability company   By:   Strategic Storage
Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3937 SANTA ROSA AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
8920 FEDERAL BLVD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 435 AIRPORT BLVD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3757 NORWOOD DR, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 240
W ARMY TRAIL RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4747 W CAL SAG RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 4100 FORESTVILLE RD, LLC,   a Delaware limited liability company   By:
  Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager
    By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
27203 GROESBECK HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
24623 RYAN RD, LLC,   a Delaware limited liability company   By:  

Strategic Storage Trust II, Inc.,

a Maryland corporation,

        its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
42557 VAN DYKE AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 262 E MAPLE RD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4233 US 130, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
10919 EVERGREEN WAY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
9823 W. HILLSBOROUGH AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1



--------------------------------------------------------------------------------

  SST II 8141 HWY 59, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3101 S. FEDERAL HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO PROMISSORY NOTE A-1